DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-11 and 13-20 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney on 07/13/2017.

The application has been amended as follows:
In the Claims:

1. (Currently Amended) A computer-implemented method of creating a digest of a document, comprising:
	obtaining an image of the document;
	processing the image to obtain a plurality of datasets, each dataset comprising a line of text comprising a plurality of position independent values;
	encoding the plurality of datasets, wherein the encoding comprises reducing a number of position independent values for the respective datasets; 
generating a plurality of short hashes, each short hash corresponding to a respective encoded dataset, wherein the generating the plurality of short hashes comprises:
applying a lossless compression to the respective dataset, and
applying a 16-bit CRC checksum algorithm thereto; and 
	generating a digest associated with the document therefrom, wherein the digest comprises the plurality of short hashes.

2. (Original) The method according to claim 1, wherein the digest further comprises position data associating the one or more short hashes with a respective dataset.

3. (Original) The method according to claim 1, wherein the encoding comprises converting the one or more datasets into a simplified format.

4. (Cancelled) 

5. (Original) The method according to claim 1, wherein the encoding comprises one or more of: removal of styling; standardisation of commonly-confused characters; removal of excess white space; and enforcing consistent line termination.

6. (Original) The method according to claim 1, wherein the processing the image to obtain the one or more datasets comprises using optical character recognition.

7. (Original) The method according to claim 1, further comprising:
	applying a signing authority private key to the digest and generating a signature digest therefrom.

8. (Original) The method according to claim 7, comprising generating a visual representation of the signature digest, and printing the visual representation on the document.

9. (Original) The method according to claim 8, wherein the one or more short hashes are sufficiently short to generate a signature digest having a size suitable for printing as the visual representation on the document.

10. (Original) The method according to claim 8, wherein the visual representation comprises a 1-dimensional or a 2-dimensional barcode.

11. (Previously Presented) The method according to claim 1, wherein the plurality of short hashes corresponding to a respective encoded dataset are generated such that each respective short hash is collision resistant. 

12. (Cancelled) 

13. (Original) The method according to claim 11, wherein each respective short hash is sufficiently collision resistant to prevent fraudulent reproduction thereof.

14. (Currently Amended) A method of verifying a digitally signed document, comprising:
	obtaining an image of the document;
	processing the image to obtain a plurality of datasets, each dataset being a line of text comprising a plurality of position independent values;
	encoding the plurality of datasets, wherein the encoding comprises reducing a number of position independent values for the respective datasets;
generating a plurality of short hashes, each short hash corresponding to a respective encoded dataset, wherein the generating the plurality of short hashes comprises:
applying a lossless compression to the respective dataset, and
applying a 16-bit CRC checksum algorithm thereto;
	generating a new digest associated with the document therefrom, wherein the new digest comprises the plurality of short hashes;
	retrieving a digital signature associated with the document;
	applying a public key to the digital signature to retrieve an original digest associated with the document, wherein the original digest comprises one or more further short hashes corresponding to one or more further datasets, wherein each of the one or more further datasets corresponds to a line of text in an original version of the document;
	comparing the new digest and the original digest; and
	verifying the document in dependence thereon.
	
15. (Original) The method according to claim 14, wherein the document is verified if the new digest matches the original digest; and wherein the document is not verified if the new digest does not match the original digest.

16. (Original) The method according to claim 15, wherein the document is not verified, the method further comprises identifying a location of a discrepancy between the one or more datasets and the one or more further datasets.

17. (Original) The method according to claim 15, wherein identifying the location of the discrepancy comprises comparing the one or more short hashes to the one or more further short hashes.

18. (Previously Presented) The method according to claim 14, wherein the plurality of short hashes corresponding to a respective encoded dataset are generated such that each respective short hash is collision resistant. 

19. (Currently Amended) A system comprising:
a processor; and
a non-transitory computer readable medium storing one or more instruction(s) arranged such that when executed the processor is caused to: 
		obtain an image of the document;
	process the image to obtain a plurality of datasets, each dataset being a line of text comprising a plurality of position independent values;
encode the plurality of datasets, wherein the encoding comprises reducing a number of position independent values for the respective datasets; 
generate a plurality of short hashes, each short hash corresponding to a respective encoded dataset, wherein the generating the plurality of short hashes comprises:
applying a lossless compression to the respective dataset, and
applying a 16-bit CRC checksum algorithm thereto; and 
generate a digest associated with the document therefrom, wherein the digest comprises the plurality of short hashes.

20. (Previously Presented) The system according to claim 19, wherein the processor is further caused to generate the plurality of short hashes corresponding to a respective encoded dataset such that each respective short hash is collision resistant. 
 eodcmaster eodcmaster eodcmaster eodcmaster eodcmaster eodcmaster
Allowable Subject Matter
Claims 1-3, 5-11 and 13-20 are allowed.
Reason for allowance
The invention defined in claims 1, 14 and 19 are not suggested by the prior art of record. 
The prior art of record (in particular, Rodriguez; Raphael A. US 20170286765, Hosabettu; Raghavendra US 20190258854, Georgiev; Nikolay US 9614675, Syme; Philip US 10528731, Brisebois; Michel Albert US 9641555, Khadiwala; Ravi V. US 20170132079, Bain; Peter Douglas US 20140012829, Semenyuk; Vladimir US 20180089369, YOON; JEONG IL US 20160283749, Aigeldinger, Charlie US 20040164154, Lin; Xiaofan US 10769200 and Glass; Stephen C. US 20190215325) singly or in combination does not disclose, with respect to independent claim 1 “encode the plurality of datasets, wherein the encoding comprises reducing a number of position independent values for the respective datasets; 
generate a plurality of short hashes, each short hash corresponding to a respective encoded dataset, wherein the generating the plurality of short hashes comprises:
applying a lossless compression to the respective dataset, and
applying a 16-bit CRC checksum algorithm thereto; and 
generate a digest associated with the document therefrom, wherein the digest comprises the plurality of short hashes.” and similar limitations of independent claims 14 and 19 in combination with the other claimed features as a whole.
Therefore independent claims 1, 14 and 19 are allowed.
Dependent claims 2, 3, 5-11, 13, 15-18 and 20 are also allowed based on their dependencies on independent claims 1, 14 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493